Citation Nr: 1145518	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for residuals of a right ankle stress reaction since October 29, 2004?

2.  What evaluation is warranted for residuals of a left ankle stress reaction since October 29, 2004?

3.  Entitlement to service connection for a lumbosacral strain with spina bifida occulta of S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and December 2006 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the RO in Winston-Salem, North Carolina.  

In February 2007, an informal conference was held in lieu of a local hearing.  

A travel board hearing was scheduled for May 26, 2010.  The Veteran requested to reschedule the hearing due to medical issues.  The hearing was rescheduled for August 8, 2011, but the Veteran failed to report.  The Board acknowledges that its October 2011 correspondence was returned to sender as "not deliverable as addressed, unable to forward".  Notwithstanding, the notice regarding the travel board hearing was sent to the Veteran's last known address of record and was not returned as undeliverable.  As such, the Veteran is considered to have had appropriate notice and her request for a travel board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

As discussed below, the Board finds that a timely appeal was perfected regarding the issue of entitlement to service connection for a lumbosacral strain.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the period from October 29, 2004 through June 25, 2007, the Veteran's right ankle disability was not manifested by a marked limitation of motion.

2.  For the period from October 29, 2004 through June 25, 2007, the Veteran's left ankle disability was not manifested by a marked limitation of motion.  

3.  For the period since June 26, 2007, the Veteran is receiving the maximum schedular evaluation based on limited motion of the right ankle; and there is no evidence of ankylosis.  

4.  For the period since June 26, 2007, the Veteran is receiving the maximum schedular evaluation based on limited motion of the left ankle; and there is no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  For the period from October 29, 2004 through June 25, 2007, the criteria for an evaluation greater than 10 percent for residuals of a right ankle stress reaction were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

2.  For the period from October 29, 2004 through June 25, 2007, the criteria for an evaluation greater than 10 percent for residuals of a left ankle stress reaction were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.

3.  For the period since June 26, 2007, the criteria for an evaluation greater than 20 percent for residuals of a right ankle stress reaction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271.  

4.  For the period since June 26, 2007, the criteria for an evaluation greater than 20 percent for residuals of a left ankle stress reaction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for residuals of bilateral ankle stress reactions, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Applicable rating criteria were set forth in the December 2006 statement of the case.  The issues were most recently readjudicated in the September 2009 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims file contains VA medical records and the Veteran was provided VA examinations in December 2005, June 2007, and August 2009.  The examinations contain relevant findings and are adequate for rating purposes.  

On review, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication with regard to the issues decided herein.  38 C.F.R. § 3.159(c).  

Analysis

In February 2006, the RO granted entitlement to service connection for residuals of right and left ankle stress reactions.  A 10 percent evaluation was assigned for each ankle effective October 29, 2004.  The Veteran disagreed and subsequently perfected this appeal.  In May 2009, the evaluation for each ankle was increased to 20 percent effective June 26, 2007.  

The Veteran essentially contends that the currently assigned evaluations do not adequately reflect the severity of her disabilities.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Stress reaction of the ankle is not specifically addressed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The RO evaluated the Veteran's ankle disabilities as analogous to limited motion of the ankle.  Given the Veteran's complaints and objective findings, this appears appropriate.  

Pursuant to the rating schedule, a 10 percent evaluation is granted for a moderate limited motion of the ankle; and a 20 percent evaluation is granted for a marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

For VA purposes, normal range of motion of the ankle is dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).

The words "moderate" and "marked" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  

The Veteran underwent a VA general medical examination in December 2005.  She reported that she continued to twist her ankles.  She reported occasionally wearing ankle braces.  Physical examination showed no swelling of the left ankle but there was tenderness over the left and right medial malleoli to palpation.  She could dorsiflex the left ankle to 12 degrees and the right to 8 degrees.  Plantar flexion was 18 degrees on the left, 22 degrees on the right.  Inversion was 28 degrees on the left, 30 degrees on the right; and eversion was 12 degrees on the left and 10 degrees on the right.  Her gait was normal without a limp.  She could rise on her toes and rock back on her heels.  X-rays of both ankles were negative and bone scan was negative.  The impression was bilateral stress reactions of both ankles, resolved, with residuals of subjective ankle pain and instability but with no objective evidence on examination, x-ray, or bone scan of any residual stress reactions.  The examiner stated that current symptoms appeared to be persisting although the stress reactions had healed.  

VA records show that the Veteran was seen in the podiatry clinic in August 2006 for ankle instability and heel pain.  There was good range of motion of eversion and inversion of the subtalar joints.  She was given heel cups for heel pain and referred to physical therapy for ankle instability.  The Veteran underwent a physical therapy consultation in September 2006.  Active range of motion measurements were within normal limits for all positions for ankle eversion, inversion, dorsiflexion, and plantar flexion.  Manual muscle test revealed limitations for ankle dorsiflexion and eversion at a 3+/5.  The physical therapist felt that the Veteran would benefit from bilateral active ankle braces to further prevent any instability of the ankle.  A November 2006 podiatry note indicates that the heel cups helped.  The Veteran reported that she never received her ankle braces and another order was placed.  On physical examination, the left foot had good inversion, eversion, plantar flexion and dorsiflexion.  There was good muscle strength against resistance.  Findings pertaining to the right ankle were not recorded.  The assessment was ankle pain.  It was noted that the Veteran presented in flip flops which provided no support.  She was advised to wear the braces with tennis shoes.  

On VA examination in June 2007, the Veteran reported that she was doing a home exercise program but that her ankles hurt all the time.  They reportedly ached with sitting and there was increased pain with activity.  She was working and had not missed any time due to her ankles.  She was also attending college.  On physical examination, there was no ankle swelling or deformity.  There was tenderness over the midfoot to the sock line bilaterally with the right foot worse than the left.  Ankle dorsiflexion was 2 degrees on the left, 4 degrees on the right.  Plantar flexion was to 20 degrees on the left, and to 18 degrees on the right.  Inversion was to 12 degrees on the left, and to 20 degrees on the right.  Eversion was to 4 degrees on the left, and to 12 degrees on the right.  She could rise on her toes, rock back on heels, and balance on either foot, but could only do about half of a squat due to ankle pain and at that time, the left ankle popped, causing pain.  Her gait was normal.  Bilateral ankle x-rays were negative and triple phase bone scan was normal.  The impression was bilateral ankle stress reactions, healed, as noted by a normal bone scan in 2005 with a repeat normal scan.  There was no evidence of any degenerative joint changes in the ankles and there were no significant abnormalities on examination except subjective complaints.  The examiner opined that ankle pain had been partially relieved with heel cups and ankle braces and there were no objective findings of abnormalities at this time.  

VA physical therapy records dated in August 2007 indicate that active range of motion measurements were within normal limits for the bilateral lower extremities.  A September 2007 psychiatry note documents the Veteran's complaints of ankle pain that would not go away.  

The Veteran most recently underwent a VA examination in August 2009.  She reported symptoms of weakness, pain and giving way.  She has flare-ups as often as four times a week with each time lasting a few hours.  Pain severity was reportedly 8/10 at its highest level.  The pain reportedly was precipitated by physical activity and stress or came on spontaneously.  It reportedly was relieved with medication.  She reported difficulty with walking or running.  Physical examination revealed that her posture and gait were normal.  There were no signs of abnormal weight bearing.  She wore bilateral ankle braces secondary to complaints of pain.  Examination of the ankles revealed that they were within normal limits bilaterally.  There was no deformity noted and the ankle joints were not in any fixed position or ankylosis.  Ankle ranges of motion were normal bilaterally without evidence of pain.  After repetitive use there was pain and lack of endurance without evidence of fatigue, weakness or incoordination.  The major functional impact was pain and there was no additional limitation in degrees.  The diagnosis was chronic bilateral ankle sprain.  The examiner stated that the residuals of the bilateral ankle stress reactions included chronic bilateral ankle sprain along with pain, fatigue, and lack of endurance.  

As noted, the RO assigned staged ratings.  Fenderson.  On review, the Board finds no basis for assigning evaluations greater than those currently in effect.  That is, for the period from October 29, 2004 through June 25, 2007, the Veteran's disability picture related to her right and left ankle disabilities did not more nearly approximate marked limitation of motion.  In making this determination, the Board has considered the reduced range of motion findings shown on the December 2005 VA examination.  Despite these findings, however, the appellant's gait was normal, and x-rays and bone scan were negative.  Subsequent physical therapy records dated in 2006 show active ranges of ankle motion that were within normal limits.  The Board does not find pathology sufficient to support a higher evaluation based on functional impairment due to pain on motion or other factors.  See DeLuca.  

The Board has considered whether evaluations greater than 10 percent for this period are warranted under any other diagnostic code pertaining to the ankle.  On review, there is no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus.  The Veteran has not undergone an astragalectomy.  Thus, Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application.  

The Board also finds no basis for assigning an evaluation greater than 20 percent for the right or left ankle disabilities for the period since June 26, 2007.  A 20 percent rating is the maximum schedular evaluation available for limited ankle motion under Diagnostic Code 5271 and absent evidence of ankylosis, a higher evaluation is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (a 30 percent evaluation is warranted when there is ankylosis of the ankle in plantar flexion between 30 and 40 dereees, or in dorsiflexion between 0 and 10 degrees); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).  On review, there is no evidence of ankylosis at any time.  Indeed, the most recent examination showed normal range of motion in both ankles.  

Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, as her disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order.  Id.   


ORDER

For the period from October 29, 2004 through June 25, 2007, entitlement to an evaluation greater than 10 percent for residuals of a right ankle stress reaction is denied.

For the period from October 29, 2004 through June 25, 2007, entitlement to an evaluation greater than 10 percent for residuals of a left ankle stress reaction is denied.

For the period since June 26, 2007, entitlement to an evaluation greater than 20 percent for residuals of a right ankle stress reaction is denied.  

For the period since June 26, 2007, entitlement to an evaluation greater than 20 percent for residuals of a left ankle stress reaction is denied.  

REMAND

In February 2006, the RO denied entitlement to service connection for a lumbosacral strain with spina bifida occulta of S1.  The Veteran subsequently requested to reopen the claim and additional relevant evidence was received prior to the expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2011).  In December 2006, the RO confirmed and continued the previous denial.  In January 2007, the Veteran submitted a notice of disagreement and a statement of the case was furnished on this issue on June 7, 2007.  

In May 2009, a supplemental statement of the case was furnished regarding entitlement to increased evaluations for the right and left ankles.  In July 2009, the Veteran responded to the supplemental statement of the case and questioned why it did not address the back condition and the Form 9 filed in June 2007.  A copy of a Form 9, signed June 15, 2007, was attached.  Thereafter, the RO sent the Veteran a letter notifying her that although her Form 9 was dated June 15, 2007, it was not received until July 1, 2009 and therefore, her right to appeal had expired.  The RO apparently considered a claim to reopen and in January 2010, issued a rating decision denying entitlement to service connection for a lumbosacral strain with spina bifida occulta of S1.  The decision indicated that a claim for service connection for the lumbar spine based on direct service connection or service connection by aggravation was not reopened; and that service connection for a lumbar spine disability on a secondary basis was denied.   

On review, the claims file contains a VA Form 9 signed June 15, 2007, which references the back, and was received at the Cleveland RO on June 25, 2007.  This was stamped as "duplicate" and subsequently received at the Winston-Salem RO in January 2010.  For whatever reason, it appears that there was a delay in associating the Veteran's June 2007 Form 9 with her claims file.  Notwithstanding, the June 2007 substantive appeal was received within 60 days following the statement of the case.  It was filed in a timely manner, and hence, the issue of entitlement to service connection for a lumbosacral strain has been perfected for appeal.  See 38 C.F.R. §§ 20.200, 20.302 (2011).  

Notably, additional evidence relevant to this issue, to include an August 2009 VA examination, has been added to the record since the June 2007 statement of the case.  A remand is necessary so that a supplemental statement of the case can be furnished.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC must readjudicate the claim of entitlement to service connection for a lumbosacral strain with spina bifida occulta at S1.  All applicable laws, regulations, and theories, and any evidence received since the June 2007 statement of the case, must be considered.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


